Miller, J. (dissenting):
The mere delivery of the certificate of stock by Blakslee to Eitts did not confer even apparent authority upon the latter to transfer it to á third party. The undisputed testimony of Blakslee and Eitts supports the finding of the trial court to the effect that the power of attorney in blank, signed by Blakslee, had been given to Eitts years before the delivery of the certificate in question for the specific purpose of enabling Eitts to transfer certain stock of the Butler County National Bank standing in the name of Blakslee, that no occasion to use it arose and that its existence had been forgotten. It seems to me that the case is precisely the same as though Eitts had abstracted the blank power of attorney from papers in Blakslee’s possession, though it may be that, if it had been filled up with a description of the certificate in question, the plaintiff would have been entitled to rely upon it. Upon the back of the certificate was an unsigned blank assignment and power of attorney which was enough of itself to suggest to the plaintiff the possibility that the blank power of attorney pinned to the certificate had been given for a different purpose. The two *707papers, though pinned together, were entirely different instruments. The power of attorney did not purport in any way to relate to the twenty-five shares, and I do not think that the mere fact that it was pinned to the certificate justified the plaintiff in blindly relying upon it. While it is of little consequence except as bearing upon the conduct of Ritts, it appears that in order to obtain the certificate he offered to pay the sum that the plaintiff originally loaned on it. I think the plaintiff’s representative made a mistake in not accepting that offer, and vote to affirm the judgment.
Judgment reversed, new trial ordered, costs to appellant to abide event.